Title: General Orders, 14 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Tuesday November 14th 1780
                            Parole Lebanon
                            Countersigns Luck.
                            Watchword Lookout Loo.
                        
                        For the Day Tomorrow
                        Brigadier General Huntington
                        Colonel Marshall
                        Lieutenant Colonel Newall
                        Major Knapp
                        Brigade Major Moore
                        At the General Court martial of the line whereof Colonel Bailey is president the 10th instant Lieutenant
                            Reeves of the 10th Pennsylvania regiment was tried for "A breach of general orders of the 6th instant in granting a pass
                            to Daniel Quinn a soldier in the 10th Pennsylvania regiment."
                        The court on consideration are of opinion that Lieutenant Reeves signed a pass for Daniel Quinn to pass to
                            the Light infantry camp on which Quinn passed in breach of general orders; but it appears to the court that it was the
                            intention of Lieutenant Reeves the pass should be signed by the commanding officer of the regiment. On this consideration
                            and the custom of the regiment they think Lieutenant Reeves excuseable.
                        The Commander in Chief approves the Sentence and Lieutenant Reeves is released from his Arrest.
                        To prevent accidents of the same kind happening in future, let the commanding officers of companies only
                            recommend the soldiers to the commanding officers of regiments for passes, this will put it out of their power to make use
                            of the writing of which they are possessed before it is properly authenticated.
                    